Citation Nr: 0304608	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  98-10 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for renal cancer, status 
post left radical nephrectomy, to include as due to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1957.

This appeal arose from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The case now returns to the Board following the 
Board's remand for development in March 2000.  


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Prior to the RO's determination of 
the veteran's claim, VA issued pertinent regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.159, 3.326.  
The VCAA and implementing regulations pertinent to the issue 
on appeal are liberalizing and are applicable in this case.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991). 

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103(a).

The Act and regulations, however, do require that VA notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant what evidence is to be 
provided by the claimant and which VA will attempt to obtain 
on behalf of the claimant.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).   

Service connection may be granted for disability incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  For certain chronic 
diseases, including malignant tumors, service connection may 
be granted although not otherwise established as incurred in 
service if manifested to a compensable degree within 1 year 
after service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).

With respect to the claim that renal cancer is the result of 
in-service radiation exposure, the Board notes that such a 
claim may be demonstrated by three alternative methods.  
First, if veteran exposed to radiation during active service 
later develops one of the diseases listed at 38 C.F.R. § 
3.3.09(d), a rebuttable presumption of service connection 
arises.  See 38 C.F.R. §§ 3.307, 3.309.  The diseases listed 
in 38 C.F.R. 3.309(d) are ones in which the VA Secretary has 
determined that a positive association with radiation 
exposure exists.  Second, service connection may be 
established if a radiation-exposed veteran develops a 
"radiogenic disease" (i.e., one that may be induced by 
ionizing radiation, either listed at 38 C.F.R. § 3.311(b), or 
if it is established by competent scientific or medical 
evidence that the claimed condition is a radiogenic disease), 
if the VA Under Secretary of Benefits determines that a 
relationship, in fact, exists between the disease and the 
veteran's radiation exposure in service.  Third, service 
connection may be established by competent evidence 
establishing the existence of a medical nexus between the 
claimed condition and exposure to ionizing radiation during 
active service.  See Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).

Turning to the question of entitlement to presumptive service 
connection based on exposure to ionizing radiation, the Board 
notes that the diseases specific to "radiation-exposed 
veterans", including certain forms of cancers, that are 
listed under 38 C.F.R. § 3.309(d) will be presumed to have 
been incurred in active service if the veteran participated 
in a "radiation risk activity" such as atmospheric nuclear 
testing.  38 C.F.R. § 3.309(d)(3)(iv)(K) (2002).   Renal 
cancer is one of those cancers listed under 38 C.F.R. § 
3.309(d), and hence, if the veteran participated in a 
"radiation risk activity service connection may be 
established presumptively on that basis.

Renal (kidney) cancer also is listed under 38 C.F.R. § 
3.311(b)(2)(vii) (2002) as among the "radiogenic" diseases, 
found 5 years or more after service in an ionizing radiation 
exposed veteran, which may be medically related to such 
exposure.  As indicated above, a grant of service connection 
for a "radiogenic" disease may be established if the VA Under 
Secretary for Benefits determines that such disease is, in 
fact, related to a particular veteran's exposure to ionizing 
radiation exposure while in service. 

In this case, a letter was sent to the Director, Compensation 
& Pension Service, informing of the report received from the 
Defense Special Weapons Agency.  A dosage estimate was 
requested pursuant to 38 C.F.R. §  3.311(a)(2)(iii).  A 
dosage estimate from the Director, Compensation & Pension 
Service has, however, yet to be associated with the claims 
folder.  Hence, further development is in order.  

Following receipt of the Compensation and Pension Service's 
response the RO should readjudicate the claim.  If the claim 
remains denied, the RO must issue a supplemental statement of 
the case.

The veteran is hereby informed that he must present evidence 
which supports the assertion that he was exposed to ionizing 
radiation in service.  Further, the veteran is hereby 
informed that VA will assist him in developing the appealed 
claim to the extent explained in this remand.  He is, 
however, also informed that he is ultimately responsible for 
his claim, and to the extent he wishes to pursue his claim, 
he must do whatever other development may be necessary to be 
successful in the claim, to include submitting additional 
evidence or medical opinions which VA does not obtain.

The Board in its March 2000 remand requested the above-noted 
development to be completed by the RO.  The purpose of this 
remand is to again request that this development be 
completed.  Where the remand orders of the Board or the Court 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

Accordingly, the case is remanded for the following:

1.  The RO should obtain and associate 
with the claims folder a reply from the 
Director, Compensation and Pension 
Service, to the December 2002 letter.  
If no reply has been obtained, or if a 
reply does not comply with the 
requirements of 38 C.F.R. §  
3.311(a)(2)(iii), a second request to 
the Director, Compensation and Pension 
Service, should be made, for a radiation 
dose estimate, including with regard to 
the veteran's possible participation in 
OPERATIONS REDWING and PUMBBOB.  A copy 
of any reply made, and any reply 
received, must be associated with the 
claims folder.

2.  After the above reports are 
obtained, the RO should determine 
whether the veteran was exposed to 
radiation during service, and, if so, 
should undertake any other development 
required under 38 C.F.R. § 3.311.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
development actions have been conducted 
and completed in full.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case 
addressing the issue on appeal.  In so 
doing, the RO should take any 
appropriate action necessary under the 
VCAA, to include full compliance with 
the notice provisions as defined in 
Quartuccio.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




